Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of February 15, 2018 (this
“Amendment”), is entered into among XEROX CORPORATION (the “Borrower”), certain
Lenders signatory hereto, CITIBANK, N.A., as administrative agent (in such
capacity, the “Agent”) under the Amended and Restated Credit Agreement, dated as
of August 9, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), among the Borrower, the subsidiary borrowers and guarantors from
time to time party thereto, the Lenders from time to time party thereto and the
Agent.

In consideration of the mutual execution hereof and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms which are defined in the Credit Agreement
and not otherwise defined herein have the meanings given in the Credit
Agreement.

2. Amendment.

Effective on the Amendment Effective Date (as defined below), the Credit
Agreement shall be amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended inserting the
following definitions in the appropriate alphabetical order:

“Company Subscription” means the issuance by the Company to Fujifilm of a number
of shares of common stock representing 50.1% of the equity of the Company
immediately following such issuance pursuant to the Company Subscription
Agreement.

“Company Subscription Agreement” means that certain Share Subscription Agreement
dated as of January 31, 2018 between the Company and Fujifilm (as amended and in
effect from time to time).

“Consolidated Current Liabilities” means, on any date, the consolidated current
liabilities (other than the short-term portion of any long term Debt of the
Company or any Subsidiary) of the Company and the Subsidiaries, as such amounts
would appear on a consolidated balance sheet of the Company prepared as of such
date in accordance with GAAP.

“Consolidated Intangible Assets” means, on any date, the consolidated intangible
assets of the Company and the Subsidiaries, as such amounts would appear on a
consolidated balance sheet of the Company prepared in accordance with GAAP. As
used herein, “intangible assets” means the value (net of any applicable
reserves) as shown on such balance sheet of (i) all patents, patent rights,
trademarks, trademark registrations, servicemarks, trade names, business names,
brand names, copyrights, designs (and all reissues, divisions, continuations and
extensions thereof), or any right to any of the foregoing, (ii) goodwill, and
(iii) all other intangible assets.

“Consolidated Net Tangible Assets” means, on any date, the excess of
Consolidated Total Assets over the sum of (i) Consolidated Current Liabilities
and (ii) Consolidated Intangible Assets.

“Consolidated Total Assets” means, on any date, the consolidated total assets of
the Company and the Subsidiaries, as such amounts would appear on a consolidated
balance sheet of the Company prepared as of such date in accordance with GAAP.



--------------------------------------------------------------------------------

“Fujifilm” means FUJIFILM Holdings Corporation, a Japanese company.

“Fuji Xerox Lead Arrangers” means Citibank and Morgan Stanley Senior Funding,
Inc.

“Fuji Xerox Redemption” means the redemption by Fuji Xerox of all of the shares
of Fuji Xerox held by Fujifilm immediately prior to the Fuji Xerox Closing Date
pursuant to the Fuji Xerox Redemption Agreement.

“Fuji Xerox Redemption Agreement” means that certain Redemption Agreement dated
as of January 31, 2018 among Fuji Xerox, Fujifilm and the Company (as amended
and in effect from time to time).

“Fuji Xerox Closing Date” means the date on which the Fuji Xerox Redemption is
consummated pursuant to the Fuji Xerox Redemption Agreement and the date on
which the Company Subscription is consummated pursuant to the Company
Subscription Agreement.

“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto, and any agreements entered into by any Loan Party with or
in favor of the Agent and/or the Lenders in connection with this Agreement,
including any promissory notes delivered pursuant to Section 2.16 and any
amendments, modifications or supplements thereto or waivers thereof.

“Loan Party” means the Company, the other Borrowers and the Guarantors.

“Permitted Holder” means Fujifilm and any Subsidiary thereof.

“Special Dividend” means the dividend in an aggregate amount of not less than
$2,500,000,000 paid by the Company to its existing shareholders in connection
with the Fuji Xerox Redemption and the Company Subscription.

(b) The Credit Agreement is hereby amended to modify Section 2.18 to read as
follows:

SECTION 2.18. Increase in the Revolving Credit Commitments. (a) The Company may,
at any time but in any event not more than twice in any calendar year prior to
the Termination Date, by notice to the Agent, request that the aggregate amount
of the Revolving Credit Commitments be increased by an amount of $50,000,000 or
an integral multiple of $5,000,000 in excess thereof (each a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Agent; provided, however that (i) in no event shall
the aggregate amount of the Revolving Credit Commitments at any time exceed
$2,550,000,000 and (ii) on the date of any request by the Company for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Article III shall be satisfied. The Company may, in its sole
discretion, offer any such Commitment Increase to one or more existing Lenders
or one or more Eligible Assignee (provided that the Revolving Credit Commitment
of each such Eligible Assignee shall be in an amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof).

(b) The notice provided by the Company to the Agent pursuant to clause (a) above
shall include (i) the proposed amount of such requested Commitment Increase,
(ii) the proposed Increase Date and (iii) the identity of each existing Lender
and each Eligible Assignee to whom the Company proposes any portion of such
Commitment Increase be

 

2



--------------------------------------------------------------------------------

allocated and the amounts of such allocations (provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment) and (iv) the date (which shall be earlier than the Increase Date) by
which such existing Lenders and such Eligible Assignees must commit to an
increase in the amount of their respective Revolving Credit Commitments (the
“Commitment Date”). Each existing Lender that is approached to participate in
such requested Commitment Increase (if any) (each an “Increasing Lender”) and
each Eligible Assignee that accepts an offer to participate in a requested
Commitment Increase in accordance with Section 2.18(a) (if any) (each such
Eligible Assignee, an “Assuming Lender”) shall, in its sole discretion, give
written notice to the Agent on or prior to the Commitment Date of the amount by
which it is willing to increase its Revolving Credit Commitment or provide a new
Commitment, as applicable (and any failure by any such Lender or Eligible
Assignee, as applicable, to respond to such request for a Commitment Increase
shall be deemed to be a rejection by such Lender or Eligible Assignee, as
applicable, of such request).

(c) [Reserved].

(d) On each Increase Date, each Assuming Lender shall become a Lender party to
this Agreement as of such Increase Date and the Revolving Credit Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount as of such Increase Date; provided, however, that the
Agent shall have received on or before such Increase Date the following, each
dated such date:

(i) opinions of counsel for the Company (one of which may be in-house counsel),
in substantially the forms of Exhibit E-1 and Exhibit E-2 hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing reasonably satisfactory to the
Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Advances to be funded and held on a pro rata basis by the Lenders in
accordance with their Ratable Shares.

 

3



--------------------------------------------------------------------------------

(c) The Credit Agreement is hereby amended to modify Section 5.02(a)(v) to read
as follows:

SECTION 5.02(a)(v): (A) any Lien existing on any property before the acquisition
thereof by the Company or any Subsidiary of the Company, and Liens on property
of a Person existing at the time such Person is merged into or consolidated with
the Company or any Subsidiary of the Company or becomes a Material Subsidiary of
the Company; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person so merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary and (B) any Lien
securing Debt permitted by Section 5.02(c)(v)(B) solely to the extent such Liens
extend to assets of Fuji Xerox and its Subsidiaries;

(d) The Credit Agreement is hereby amended to modify Section 5.02(c)(v) to read
as follows:

SECTION 5.02(c)(v): (A) Debt secured by Liens permitted under Section 5.02(a)(v)
and Debt existing at the time any Person (other than Fuji Xerox and any
Subsidiary thereof) is merged into or consolidated with the Company or any
Subsidiary of the Company or becomes a Subsidiary of the Company and (B) Debt of
Fuji Xerox and its Subsidiaries in an aggregate principal amount outstanding
from time to time not to exceed the Yen equivalent of $1,000,000,000;

(e) The Credit Agreement is hereby amended to modify Section 5.02(c)(viii) to
read as follows:

SECTION 5.02(c)(viii): other Debt which, together with Debt secured by Liens
permitted under Section 5.02(a)(vi) above, does not exceed (without duplication)
at the time such Debt is incurred an aggregate principal amount outstanding from
time to time of the greater of $750,000,000 and 7.5% of Consolidated Net
Tangible Assets as of the most recent fiscal quarter end for which financial
statements of the Company have been delivered pursuant to Section 5.01(i)(i) or
(ii);

(f) The Credit Agreement is hereby amended to add a new clause 5.02(c)(xv) to
read as follows:

SECTION 5.02(c)(xv): Debt incurred by Fuji Xerox to finance the Fuji Xerox
Redemption in an aggregate amount not to exceed the Yen equivalent of
$6,100,000,000; provided that such Debt shall be repaid in full and all
obligations under the loan agreement governing such Debt shall be terminated on
or prior to the date that is 1 Business Day (or such later date as shall be
agreed by the Fuji Xerox Lead Arrangers in their sole discretion) following the
consummation of the Fuji Xerox Redemption;

(g) The Credit Agreement is hereby amended to modify Section 5.03(a) to read as
follows:

SECTION 5.03(a). Leverage Ratio. Maintain a ratio of Debt for Borrowed Money as
of the end of such Fiscal Quarter to Consolidated EBITDA for the period of four
Fiscal Quarters then ended of not greater than 4.25:1; provided that, until the
earlier of (A) the Fuji Xerox Closing Date and (B) the date on which the Fuji
Xerox Redemption Agreement or the Company Subscription Agreement terminates or
expires, any Debt in the form of debt securities incurred by the Company to
finance the Special Dividend shall be disregarded for the purpose of determining
compliance with this Section 5.03(a) to the extent that, and so long as, the
cash proceeds of such Debt are either held in escrow on customary terms or are
held by the Company as unrestricted cash or cash equivalents.

 

4



--------------------------------------------------------------------------------

(h) The Credit Agreement is hereby amended to modify Section 6.01(g) to read as
follows:

SECTION 6.01(g). (i) Any Person (other than any Permitted Holder) or two or more
Persons (other than Permitted Holders) acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Company (or other securities convertible into
such Voting Stock) representing 35% or more of the combined voting power of all
Voting Stock of the Company; or (ii) during any period of up to 24 consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company, together with
individuals who were either (x) elected by a majority of the remaining members
of the board of directors of the Company, (y) nominated for election by a
majority of the remaining members of the board of directors of the Company or
(z) appointed by directors so nominated, shall cease for any reason to
constitute a majority of the board of directors of the Company; provided that,
for the avoidance of doubt, in no event shall the Company Subscription pursuant
to the Company Subscription Agreement constitute an Event of Default under this
Section 6.01(g); or

3. Effectiveness. This Amendment will become effective upon the date on which
the following conditions precedent are first satisfied (the “Amendment Effective
Date”):

(a) The Agent shall have received from the Borrower and from the Required
Lenders an executed counterpart of this Amendment (or photocopies thereof sent
by fax, .pdf or other electronic means, each of which shall be enforceable with
the same effect as a signed original).

(b) The Agent shall have received a certificate, dated the Amendment Effective
Date and signed by a Responsible Officer of the Borrower, confirming (i) the
representations and warranties of the Borrower set forth in this Amendment shall
be true and correct in all material respects on and as of the Amendment
Effective Date except (x) to the extent that such representations and warranties
refer to an earlier date, in which case they were true in all material respects
as of such earlier date or (y) to the extent that such representations and
warranties are qualified as to materiality or Material Adverse Effect, in which
case such representations and warranties shall be true in all respects and
(ii) no Default shall have occurred and be continuing as of the Amendment
Effective Date.

(c) The Agent shall have received all fees and other amounts due and payable on
or prior to the Amendment Effective Date, including, to the extent invoiced one
(1) Business Day prior to the Amendment Effective Date, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
under the Credit Agreement.

(d) The Agent shall have received the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Amendment Effective Date) and
each in form and substance reasonably satisfactory to the Agent and each of the
Lenders:

i. such certificates or resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

 

5



--------------------------------------------------------------------------------

ii. such documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each loan
party is validly existing and in good standing in its jurisdiction of
organization; and

iii. receipt prior to the Amendment Effective Date of all information required
to be obtained by each Lender and the Agent pursuant to the Patriot Act.

4. Representations and Warranties. The Borrower represents and warrants, as of
the date hereof, that, after giving effect to the provisions of this Amendment:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.

(d) Each of the representations and warranties made by the Borrower in Article
IV of the Credit Agreement is true in all material respects on and as of the
date hereof as if made on and as of the date hereof, except (i) to the extent
that such representations and warranties refer to an earlier date, in which case
they were true in all material respects as of such earlier date or (ii) to the
extent that such representations and warranties are qualified as to materiality
or Material Adverse Effect, in which case such representations and warranties
shall be true in all respects.

(e) No Default has occurred and is continuing.

(f) The obligations under the Credit Agreement are not reduced or modified by
this Amendment and are not subject to any offsets, defenses or counterclaims.

5. Reaffirmation of Obligations. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and the Borrower hereby ratifies the Credit
Agreement and each other Loan Document to which the Borrower is a party and
acknowledges and reaffirms (a) that it is bound by all terms of the Credit
Agreement and the other Loan Documents applicable to it and (b) that it is
responsible for the observance and full performance of its obligations.

6. Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

7. Entirety. This Amendment, together with the other Loan Documents, embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

8. Continuing Effect of the Credit Agreement. This Amendment is limited solely
to the matters expressly set forth herein. Subject to the express terms of this
Amendment, the Credit Agreement remains in full force and effect, and the
Borrower and the Lenders acknowledge and agree that all of their obligations
hereunder and under the Credit Agreement shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment except to the extent specified herein. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement and in any exhibits attached
thereto to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar
import shall mean and be a reference to the Credit Agreement after giving effect
hereto.

9. No Actions, Claims, Etc. As of the date hereof, the Borrower hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Agent, the Lenders, or the Agent’s or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Credit Agreement on or prior to the date hereof.

10. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

11. No Waivers. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under any of the loan
documents, nor constitute a waiver of any provision of any of the loan
documents.

12. Miscellaneous. The provisions of Sections 9.04 (Costs and Expenses) (except
clause (c) thereof); 9.06 (Binding Effect); 9.08 (Confidentiality); 9.10
(Governing Law); 9.11 (Execution in Counterparts); 9.13 (Jurisdiction, Etc.);
9.18 (No Fiduciary Duties) and 9.20 (Waiver of Jury Trial) of the Credit
Agreement shall apply with like effect to this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

XEROX CORPORATION,

a New York corporation

By:  

/s/ Robert Birkenholz

  Name: Robert Birkenholz   Title: Vice President and Treasurer

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Agent and as a Lender By:  

/s/ Susan M. Olsen

  Name: Susan M. Olsen   Title:   Vice President

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A. as a Lender By:  

/s/ Tasvir Hasan

  Name: Tasvir Hasan   Title:   Executive Director

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.

as a Lender By:  

/s/ Irene Bertozzi Bartenstein

  Name: Irene Bertozzi Bartenstein   Title:   Director

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS

as a Lender By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title:   Director By:  

/s/ Karim Remtoula

  Name: Karim Remtoula   Title:   Vice President

 

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.

as a Lender By:  

/s/ Daniel Guevara

  Name: DANIEL GUEVARA   Title:   AUTHORIZED SIGNATORY

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Toyko-Mitsubishi UFJ, Ltd.

as a Lender By:  

/s/ Lillian Kim

  Name: Lillian Kim   Title:   Director [for Lenders requiring two signature
blocks] By:  

     

  Name:   Title:

 

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

as a Lender By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title:   Authorized Signatory

 

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

as a Lender

By:  

/s/ Karen H. McClain

  Name: Karen H. McClain   Title:   Managing Director

 

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

 

PNC Bank, National Association as a Lender

By:  

/s/ Michael Richards

  Name: Michael Richards   Title:   SVP & Managing Director

 

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

as a Lender By:  

/s/ Diane Emanuel

  Name: Diane Emanuel   Title:   Managing Director

 

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK

as a Lender

By:  

/s/ Jared Cohen

  Name: Jared Cohen   Title: Vice President

 

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK

as a Lender

By:  

/s/ Gordon Yip

  Name: Gordon Yip   Title: Director By:  

/s/ Mark Koneval

  Name: Mark Koneval   Title: Managing Director

 

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON

as a Lender

By:  

/s/ Thomas J. Tarasovich, Jr.

  Name: Thomas J. Tarasovich, Jr.   Title: Vice President

 

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association

as a Lender

By:  

/s/ Paul F. Johnson

  Name: Paul F. Johnson   Title: Vice President

 

[Signature Page to Amendment No. 1 to Xerox Credit Agreement]